DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use of the terms “APPLE WATCH”, “IPHONE”, “BLUETOOTH” ([0135], [0136], [0146], [0154]), which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 1-2, 6 and 12 are objected to because of the following informalities:
Claims 1, 2, 6, and 12 recite the limitation “and/or” which create multiple interpretations of the immediate and dependent claims, based on interpretations of the claims using “and”, “or”, or both. Furthermore, claims 1-2, 6 and 12 do not appear to be and/or” with either “and” alone or “or” alone.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-5 and 13-15 are also rejected by virtue of dependency on claims 1 and 12, respectively.
Claims 1 and 12 recite the limitations “transmitting to a skull of a patient, … determining, from the acquired data, intracranial pressure of the person".  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether “the person” refers to “a patient” or to someone else, which renders the scope of the claim indefinite.  


35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 10, and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claims 4, 10, and 14, the claims recite the limitation “a first transducer for transmitting the acoustic signals and receiving the acquired data” which fails to further limit the subject matter of claims 1, 6, and 12 respectively.
Claim 1 recites “transmitting to a skull of a patient, with at least one transducer, acoustic signals; receiving from the skull, with the at least one transducer, data acquired from the skull”. It appears that claim 1 inherently claims a single “transducer” which already performs the functions of both transmitting acoustic signals and receiving data. Therefore, claim 4 is rejected for failing to further limit claim 1.
Similarly, claim 6 recites “at least one transducer that transmits to the skull of a person acoustic signals and receives data acquired from the skull”. It appears that claim 6 inherently claims a single “transducer” which already performs the functions of both 
Similarly, claim 12 recites “transmitting to a skull of a patient, with at least one transducer, acoustic signals; receiving from the skull, with the at least one transducer, data acquired from the brain”. It appears that claim 12 inherently claims a single “transducer” which already performs the functions of both transmitting acoustic signals and receiving data. Therefore, claim 14 is rejected for failing to further limit claim 12.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-15 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claims 2-5 are rejected by virtue of dependency on claim 1. Similarly, claims 7-11 and 13-15 are rejected by virtue of dependency on claims 6 and 12, respectively.
Regarding claims 1 and 12, the claims recite the limitations “transmitting to the skull of the patient” as well as “intracranial pressure of the person”. These limitations encompass a human organism (e.g. “skull of the patient”, “intracranial pressure of the person”), which are excluded from the scope of patentable subject matter. It has been held that a claim directed to or including within its scope, a human being, will not be considered to be patentable subject matter under 35 U.S.C. 101. Therefore, the claim is not patent eligible.
Similarly, regarding claim 6, the claim recites the limitations “transmits to the skull of a person” as well as “intracranial pressure of the person”. These limitations encompass a human organism (e.g. “skull of the patient”, “intracranial pressure of the person”), which are excluded from the scope of patentable subject matter. It has been held that a claim directed to or including within its scope, a human being, will not be considered to be patentable subject matter under 35 U.S.C. 101. Therefore, the claim is not patent eligible.
Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than a mathematical concept. Claims 2-5 are rejected by virtue of dependency on claim 1. Similarly, claims 7-11 and 13-15 are rejected by virtue of dependency on claims 6 and 12, respectively.
Regarding claims 1, 6, and 12, the claims recite the limitation determining
intracranial pressure of the person from the acquired data.
The limitation of determining intracranial pressure of the person from the
acquired data, as drafted, is a process that, under its broadest reasonable

generic transducer components. That is, other than reciting “transmitting” and
“receiving” “with at least one transducer”, nothing in the claim element precludes the
step from practically being performed in the mind or by hand. For example, but for the “transmitting”
and “receiving” “with at least one transducer” language, “determining” in the context of
this claim, and in light of the specification, encompasses the user calculating the intracranial pressure using the difference between scalar pressure values based on the
Monro-Kellie doctrine. If a claim limitation, under its broadest reasonable interpretation,
covers performance of the limitation in the mind but for the recitation of generic
transducer components, then it falls within the “Mental Processes” grouping of abstract
ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular,
the claim only recites one additional element – using a transducer to transmit acoustic
waves and receive data. The transducer in both steps is recited at a high-level of
generality (i.e., as a generic transducer performing a generic transducer function of
transmitting acoustic signals into and receiving data from a subject to determine a
pressure within the subject) such that it amounts no more than mere instructions to
apply the exception using a generic transducer component. Accordingly, this additional
element does not integrate the abstract idea into a practical application because it does
not impose any meaningful limits on practicing the abstract idea. The claims are
directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to
integration of the abstract idea into a practical application, the additional element of
using a transducer to perform the determining step amounts to no more than mere

instructions to apply an exception using a generic transducer component cannot provide
an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 9, 11-12, and 15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Yost (US Pat. Pub. 2003/0191409 A1) (hereinafter “Yost”).
Regarding claim 1, Yost teaches a method (“A method” (claim1)) comprising: 
transmitting to a skull of a patient, with at least one transducer, acoustic signals (“transmitting a sound wave onto the surface of the skull so as to produce a surface wave” (claim 1), and “transmit and receive transducers” ([0012])); 
receiving from the skull, with the at least one transducer (“transmit and receive transducers” ([0012])), data acquired from the skull (“receiving the surface wave at a location that is a predetermined distance from where the sound wave was transmitted upon the skull” (claim 1)) including information related to guided waves, distribution of acoustic modes, frequency response, and/or impulse/transient response (“Examples of 
determining, from the acquired data, intracranial pressure of the person (“processing the determined change in phase to determine a change in intracranial pressure.” (claim 1); the “determined change in phase” is derived from the received surface wave (claim 1)).
Regarding claim 2, Yost teaches determining the intracranial pressure includes assessing changes in amplitude, bandwidth, and/or frequency of the guided waves (“processing the determined change in phase to determine a change in intracranial pressure.” (claim 1) and “the amplified received signal is phase-compared to the reference signal provided from the fixed frequency oscillator 12.” ([0027]); “phase-comparison” has been interpreted as assessing changes in frequency of the guided wave).
Regarding claim 3, Yost teaches transmitting, to an external device with a processor (“processing device 80 that receives the signals outputted at output 31 of measuring device 11.” ([0033], fig. 1 and associated par.); the processing device is external to the measurement device) for determining the intracranial pressure, the acquired data (“The signal outputted at output 31 is inputted into processing device 80 which implements the measurement interpretive algorithms that determine the changes in circumferential expansion…These determined circumferential changes can then be utilized to determine changes in ICP.” ([0036]); the external “processing device 80” derives the intracranial pressure by interpreting signals transmitted via the “output 31”).

    PNG
    media_image1.png
    698
    902
    media_image1.png
    Greyscale

“Processing device 80” which determines the intracranial pressure (red box) is external to the “measurement device 11”, receiving signals (via “output 31” indicated by purple arrow). (Yost fig. 1, annotated)
Regarding claim 5, Yost teaches at least one transducer includes a first transducer for transmitting the acoustic signals (“transmit transducer 70” ([0032], fig. 1 and associated par.); “transducer 70” produces an “ultrasonic bulk compressional wave” ([0035]) analogous to the acoustic signals) and a second transducer for receiving the acquired data (“receive transducer 72” ([0032]); “receive transducer 72” receives the “surface wave” (produced via “ultrasonic bulk compressional wave” traversing through the skull ([0035]), the “surface wave” comprising the acquired data).
Regarding claim 6, Yost teaches a device (“An apparatus” (claim 10)) comprising at least one transducer that transmits to the skull of a person acoustic signals (“a transmitting device for generating a sound wave on the surface of the skull” (claim 10) and “the transmitting device comprises a transducer” (claim 15)) and receives data acquired from the skull (“receiving the surface wave at a location that is a 
Regarding claim 7, Yost teaches the device is wearable by the person (“mounting strut 50” ([0030], fig. 1 and associated par.); the “mounting strut” possesses an elastic band and is meant to be worn about the head ([0012]) in a manner such that the transducer elements are able to propagate signals through the skull ([0014])).

    PNG
    media_image2.png
    276
    579
    media_image2.png
    Greyscale

The subject wears the device around the head (as exemplified by the green oval) such that guided waves (indicated by purple arrow) pass through the skull (Yost fig. 1, annotated)
Regarding claim 9, teaches the device as claimed in claim 6, wherein the device is portable (“mounting strut 50” ([0030], fig. 1 and associated par.); the “mounting strut” 
Furthermore, the fact that a claimed device is portable or movable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results (In re Lindberg, 194 F.2d 732, 93 USPQ 23 (CCPA 1952)).
Regarding claim 11, teaches the device as claimed in claim 6, wherein the at least one transducer includes a first transducer for transmitting the acoustic signals (“transmit transducer 70” ([0032], fig. 1 and associated par.); “transducer 70” produces an “ultrasonic bulk compressional wave” ([0035]) analogous to the acoustic signals) and a second transducer for receiving the acquired data (“receive transducer 72” ([0032]); “receive transducer 72” receives the “surface wave” (produced via “ultrasonic bulk compressional wave” traversing through the skull ([0035]), the “surface wave” comprising the acquired data).
Regarding claim 12, Yost teaches at least one non-transitory computer-readable storage medium storing processor-executable instructions (“Processing device 80 can implement measurement interpretive algorithms” ([0033]); “measurement interpretive algorithms” have been interpreted to be analogous to the processor-executable instructions) that, when executed by at least one computer hardware processor (“processing device 80” ([0033], fig. 1 and associated par.) in communication with the “measurement device 11” (fig. 1 and associated par.) are used to control the apparatus), cause the at least one computer hardware processor to perform the acts of: 

receiving from the skull (“receiving the surface wave at a location that is a predetermined distance from where the sound wave was transmitted upon the skull” (claim 10)), with the at least one transducer (“a receive transducer” (claim 17)), data acquired from the brain including information related to guided waves, distribution of acoustic modes, frequency response, and/or impulse/transient response (“Examples of these surface waves may include, … Lamb, Generalized Lamb, Love, and Stoneley waves” ( [0018]); the “Lamb” and “Generalized Lamb” waves have been interpreted to be analogous to the guided waves in light of the specification); and 
determining, from the acquired data, intracranial pressure of the person (“using the determined phase change to determine a change in intracranial pressure” (claim 10); the “determined phase change” is derived from the received surface wave (claim 10)).
Regarding claim 15, Yost teaches at least one transducer includes a first transducer for transmitting the acoustic signals (“transmit transducer 70” ([0032], fig. 1 and associated par.); “transducer 70” produces an “ultrasonic bulk compressional wave” ([0035]) analogous to the acoustic signals) and a second transducer for receiving the acquired data (“receive transducer 72” ([0032]); “receive transducer 72” receives the “surface wave” (produced via “ultrasonic bulk compressional wave” traversing through the skull ([0035]), the “surface wave” comprising the acquired data).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yost in view of Mourad (US Pat. Pub. 2005/0015009 A1) (hereinafter “Mourad”).
Regarding claim 4, Yost teaches the method of claim 1, but fails to explicitly teach a first transducer for transmitting the acoustic signals and receiving the acquired data.
However, in the same field of endeavor, Mourad teaches at least one transducer includes a first transducer for transmitting the acoustic signals (“an acoustic force is applied by an acoustic transducer, at a predetermined frequency, to displace the brain tissue at a desired location, such as at the surface of the brain” (Mourad [0049], claim 1)) and receiving the acquired data (“A single acoustic transducer, or a singer acoustic transducer array may be operated both as a source and a detector” (Mourad [0217]) and “an acoustic signal emitted from said oscillating target tissue is measured using an ultrasound transducer” (Mourad claim 9); also see fig. 7 and associated par.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method as taught by Yost to implement a single transducer to transmit signals and receive data as taught by Mourad. A single 
	Regarding claim 10, Yost teaches the device as claimed in claim 6, but fails to explicitly teach a first transducer for transmitting the acoustic signals and receiving the acquired data.
However, in the same field of endeavor, Mourad teaches at least one transducer includes a first transducer for transmitting the acoustic signals and receiving the acquired data (“A single acoustic transducer, or a single acoustic transducer array may be operated both as a source and a detector” (Mourad [0217]); also see rejection to claim 4).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method as taught by Yost to implement a single transducer to transmit signals and receive data as taught by Mourad. A single transducer allows the use of pulse repetition frequencies to induce oscillation in a target (e.g. the brain), creating acoustic signals relating to tissue properties (Mourad [0054]).
Regarding claim 13, Yost teaches the computer-readable storage medium of claim 12, but fails to teach a machine learning model trained to predict the intracranial pressure.
However, in the same field of endeavor, Mourad teaches determining the intracranial pressure (“system for determining the ICP of a subject” (Mourad claim 25)) includes providing the acquired data to a machine learning model trained to predict the intracranial pressure (“The non-linear relationship between blood vessel and/or blood flow properties may be derived, for example, based on non-linear empirical analytical

between…blood flow properties” comprises intracranial pressure, which is determined
using machine learning models (e.g. Hidden Markov Models, Support Vector Machines,
Artificial Neural Networks, etc.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the non-transitory computer-readable storage medium taught by Yost to implement machine learning models as taught by Mourad. It has been shown that certain features inherent in the cardiovascular system can be best characterized using non-linear systems analysis models, and non-linear and linear methodologies may together be used to provide non-invasive ICP determinations (Mourad [0094]).
Regarding claim 14, Yost teaches the computer-readable storage medium of claim 12, but fails to explicitly teach at least one transducer includes a first transducer for transmitting the acoustic signals and receiving the acquired data.
However, in the same field of endeavor, Mourad teaches at least one transducer includes a first transducer for transmitting the acoustic signals and receiving the acquired data (“A single acoustic transducer, or a single acoustic transducer array may be operated both as a source and a detector” (Mourad [0217]); also see rejections to claims 4, 10).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the non-transitory computer-readable storage .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yost in view of Giftakis (US Pat. Pub. 20100121214 A1) (hereinafter “Giftakis”).
Regarding claim 8, Yost teaches the device as claimed in claim 6, but fails to teach the device is implantable within the skull of the person.
However, in the same field of endeavor, Giftakis teaches the device is implantable within the skull of the person (“Intracranial pressure may be monitored via
subdurally implanted pressure sensors” (Giftakis [0006], [0049]; also see claims 16, 19)).
It would have been obvious to one of ordinary skill in the art prior to the effective
filing date of the invention to modify the device taught by Yost to be implantable within the brain of the subject as taught by Giftakis. Doing so can improve the care of seizures by facilitating the integration of the device with electrical stimulation therapy units, which can help manage seizures by applying electrical stimulation at the implantation sites (Giftakis [0004-0005]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moilanen (US 20140243666 A1) teaches a device that implements lamb waves to determine skeletal properties.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James F. McDonald III whose telephone number is (571)272-7296. The examiner can normally be reached Monday - Friday; 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F MCDONALD/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793